Case: 17-11335    Date Filed: 11/27/2017   Page: 1 of 2


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-11335
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:14-cr-00366-SDM-AEP-2


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

ALTWAN L. HOLLOWAY,
a.k.a. Altuan Holloway,

                                                          Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (November 27, 2017)

Before HULL, WILSON and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 17-11335    Date Filed: 11/27/2017   Page: 2 of 2


      Thomas H. Dale, appointed counsel for Altwan L. Holloway in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Holloway’s conviction and sentence are AFFIRMED.




                                         2